Storrs, J.
The only question before us, is, whether the instrument produced in evidence, on the trial of this cause, was variant from that described in the declaration. The instrument is described as a writing obligatory under the hand and seal of the defendant; on its production, it appeared to be no *343otherwise executed than by having affixed to it the name of the defendant, with a scrawl.
Although the instrument itself states, that it is signed by the defendant, with her hand, and sealed with her seal, it is cleatfrom the authorities, that a scrawl does not, by the common law, constitute a seal; and that, therefore, it did not support the allegation of the declaration, which describes it as being sealed, unless by virtue of the statutes of 1824 or of 1838, each entitled “ An Act to confirm Deeds and Bonds.’1 By the former, it is enacted, that “ all bonds, which have been executed without seal, shall be valid as though the same had been sealed and by the latter, that “ all instruments, which purport to have been intended as bonds with condition, under seal, which have been executed without seal, shall be valid as though the same had been sealed.” Stat. 1838, pp. 393,394. The question before us, therefore, depends on the operation of these statutes. As that of 1838 embraces and applies more precisely to the instrument in question than the other, and does not differ from it otherwise, the former may be laid out of view, as being unnecessary to be considered.
It is a familiar rule of evidence, that it is sufficient to prove an allegation of a fact according to its legal effect. Stark. Ev.pt. 4. p. 1585. Literal proof is not required. Hence an allegation that a party did a particular act, is satisfied by proof that the act, in legal effect, is his. Thus, an averment that the defendants accepted a bill of exchange, is proved bv evidence of an acceptance by their authorized agent. So, in an action by the husband alone, on a bond alleged to be given to him, evidence of a bond to himself and his wife was held to support the allegation, for he had a right to reject the obligation to his wife, and in legal import, it was a bond to himself. Heys v. Heseltine, 2 Campb. 604. Coare v. Giblet, 4 Esp. Ca. 231. Ankerstein v. Clarke, 4 Term R. 616. Stark. Ev. pt. 4. tit. Variance Phelps v. Riley, 3 Conn. R. 266. This principle, in our opinion, applies to the present case, and justifies the admission of the instrument in question in support of the declaration. We have no doubt, from the language of the act of 1838, that it was the intention of the legislature to give to that instrument the same legal effect and operation as it would have had, if it were actually sealed. All instruments not sealed, which purport to have been intended as bonds with *344condition under seal, (which is precisely the description of the instrument in question,) are made, or declared to be, valid, as if the same were sealed. The object of the act was doubtless to make the instrument in law what the parties intended it to be, viz. an instrument under seal: and this object was effected, by declaring that it should be valid as though sealed, which, from the nature of the case, was the only mode in which it could be, by legislation, accomplished. The terms of the act not qualifying nor restricting such validity, but on the contrary putting the instrument, in this respect, on the footing of those which are sealed, by the most general and extensive form of expression, its true construction is, that the instrument should be valid, as if sealed, to all intents and purposes. It is thus, in legal contemplation and effect, made a sealed instrument; for the effect and operation of an instrument gives it its legal character. We think, therefore, that it is to be treated as if it were sealed, not only in determining the obligation created by it, but in describing it in pleading. Indeed, we cannot believe, that, when the legislature thus validated these instruments as specialties, it contemplated that they should be treated otherwise than as such, in actions tobe brought upon them.
In Russell v. Hosmer, 8 Conn. R. 229. 234. this court expressed an opinion in conformity with these views. On the trial of that case, which was an action of debt, in which the declaration alleged, that the defendant, by his certain writing obligatory, signed with his hand, acknowledged himself bound to the plaintiff in the sum of one thousand dollars, subject to the condition therein mentioned, and which was set out in the declaration, the plaintiff offered in evidence a writing, corresponding with the instrument described in the declaration, in all respects, excepting that it had no seal: to the admission of which the defendant objected ; and the question of its admissibility was reserved for the advice of this court. Although the case was determined on another ground, the court took occasion to express an opinion on this point; and after remarking, that the instrument on which the action was brought, assumed the form, and had all the solemnities, of a bond, except the seal, add: “ This defect is supplied by the statute (of 1824.) It is, therefore, to every legal intent and purpose, an instrument under seal.” It was not in terms alleged in the declaration to be sealed by the defendant; but it was stated to be his “ wri*345ting obligatory,” which legally imports, and is therefore equivalent to an allegation, that it was sealed ; and it is well settled) that in declaring upon a bond, it is sufficient to describe it as a writing obligatory, without stating in terms that it was sealed. 1 Chitt. Pl. 364. (9th Am. ed.—6th Land. ed.) 1 Wms. Saund. 291. n. 1.—320. n. 3. Moore & ux. v. Jones, 2 Ld. Raym. 1536. Penson v. Hodges, 1 Cro. Eliz. 737. Ashmore v. Rypley, Cro. Jac. 420. Van Santwood v. Sandford, 12 Johns. R. 197. Com. Dig. tit. Pleader. 2 W. 9. 14. That case, therefore, does not materially differ from the present, because it was not there expressly alleged, that the instrument was sealed, since a tantamount averment was made.
A new trial is not advised.
In this opinion the other Judges concurred, except Church, J., who was absent.
New trial not to be granted.